Title: To Benjamin Franklin from Henry Johnson, 17 August 1782
From: Johnson, Henry
To: Franklin, Benjamin


May it please your Excellency
Bordeaux Augt: 17t: 1782
The Incld: Bills belong to an Industrious Black man who is with me. Shall esteem it a favour if your Excellency would Endorse or rather accept those Bills & send them to me.— In my last to your Excellency I forgot to mention to you that I took on board the Amazon Prize four Preists, Subjects of the King of Sardinia, who were going as Missionaries to Quebeck. I let them go here. They are still in this Town. I do not Know whether we cannot hold them as British Subjects and Exchange them for four Americans. Your Excellency can best judge of that matter.
I am with much Respect—Your Excellencys Most Obedt: & Most Humble Servant
Henry Johnson
 
Addressed: A Son Excellence / A Son Excellence Benja: Franklin Ecuyer / Ministre Plenipotentiare pour les / Treize Etats Unies. a la Cour de / Versailles. a Son Hotel / a Passy—
Notations in different hands: Henry Johnson 17. Aout 1782. / Ansd 24 Augt 82
